                     1
                     2                                                                  JS-6
                     3
                     4
                     5
                     6
                     7
                     8                                 UNITED STATES DISTRICT COURT
                     9               CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
                  10
                  11     KAREN KOOLS,                                  Case No. EDCV 18-918 MWF (SPx)
                  12                             Plaintiff,            ORDER RE STIPULATION FOR
                                                                       DISMISSAL WITH PREJUDICE OF
                  13     v.                                            ENTIRE ACTION AGAINST ALL
                                                                       PARTIES
                  14     LIFE INSURANCE COMPANY OF
                         NORTH AMERICA; INTERIOR                       (Filed concurrently with Stipulation for
                  15     SPECIALISTS, INC. WELFARE                     Dismissal)
                         PLAN,
                  16
                                                 Defendants.
                  17
                  18
                  19              IT IS HEREBY ORDERED that the above-referenced action shall be
                  20     dismissed in its entirety with prejudice as to all parties, including Interior
                  21     Specialists, Inc. Welfare Plan, previously dismissed without prejudice. The parties
                  22     are to bear their own respective attorneys’ fees and costs.
                  23
                  24
                  25     DATED: October 17, 2018               _______________________________________
                  26                                           UNITED STATES DISTRICT JUDGE
                  27
                  28
B URKE , W ILLIAMS &                                                                    CASE NO. EDCV 18-918 MWF (SPx)
   S ORENSEN , LLP
  ATTORNEYS AT LAW
                         LA #4849-6503-0262 v1                       -1-       ORDER RE STIPULATION FOR DISMISSAL OF
    LOS ANGELES                                                                         ENTIRE ACTION WTH PREJUDICE
